DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
               35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 17-20 are directed to a computer program product comprising a computer-readable storage medium having computer-readable program code. The examiner respectfully asserts that the claimed subject matter does not fall with the statutory class listed in 35 U.S.C. 101. 
            Claims 17-20 recite “A computer-readable medium”. However, the specification defines “The memory 106, which may also be termed a computer readable medium, may be, for example, a Random-Access memory (RAM), an Electrically Erasable Programmable Read-Only Memory (EEPROM), a storage device, or the like. The memory 106 may be a non-transitory computer readable storage medium, where the term “non-transitory” does not encompass transitory propagating signals.” (See Par [0017] line 8-17). The phrase in the specification “may be a non-transitory” renders the specification indefinite because it is unclear whether the statements following the phrase are part of the claimed invention.  Therefore, it could be interpreted as a communication media which does not fall within one of the four statutory classes of 101. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 14-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKAMOTO (US US20090055891).

Regarding Claim 1, OKAMOTO discloses an apparatus comprising: (OKAMOTO, FIG.2; Par [0051] 1-2 “…the proxy server 200 can be realized by a computer system…”); a processor; and (OKAMOTO, Par [0051]3-4 “The computer system includes a CPU (Central Processing Unit)…”); a memory on which is stored machine-readable instructions that cause the processor to: (OKAMOTO, FIG.2; Par [0058] line 6-7 “The operating system gives instructions to a CPU 400…” Claim 16 line 4-6 “…a computer readable medium having computer usable program code embodied therewith, the computer usable program code configured to enable a proxy device to:”) access a request for access by an application to a resource; (OKAMOTO, Par [0007] line 1-4 “…a proxy device for relaying data communication between a client and a server comprises a receiving unit for receiving an access request directed to the server from the client.” Par [0043] line 1-3 “the proxy server 200 receives an access request directed to the web server 300 from the client 100a via the Internet 150.”); record the request in a data store; (OKAMOTO, Par [0007] line 4-6 “The proxy device also comprises a request storage unit for temporarily storing the received access request; Par [0090] line 1-4 “When the communication data is an access request of the client 100a, the asynchronous processing section 216 further registers the access request of the client 100a …”.); identify an authorized entity to evaluate the request; (OKAMOTO, Par [0089] line 1-4, “Upon receiving the communication data from the second determining unit 208, the asynchronous processing section 216 creates a blank record in the management table for the communication data… The asynchronous processing section 216 also reads out the authorizer user ID from the matching record in the application table (see FIG. 7(a)) using the web application ID as a retrieval key, and registers the authorizer user ID at an authorizer user ID field 586 of the management table.”) Par [0044] line 14-16“… the client 100b serving as an authorizer receives an authorization request…”); output a notification to the authorized entity to evaluate the request, wherein the authorized entity is to evaluate the request asynchronously with submission of the request by the application; (OKAMOTO, FIG.1; Par [0044] line 14-17 “… the proxy server 200 further requests the client 100b serving as an authorizer to perform authorization processing via the Internet 150.” Par [0100] line 1-6 “The authorization processing unit 224 creates an authorization request to obtain authorization of the authorizer…then sends the authorization request to an authorization request receiver through the sending section 234.” Par [0069] line 7-10 “The determination result may be "asynchronous processing” for indicating that transfer of the communication data needs to be authorized by an authorizer…”) determine whether a response is received from the authorized entity; and (OKAMOTO, Par [0045] line 1-4 “When a response of the web server 300 becomes available in the proxy server 200 to transfer to the client 100a (e.g., after authorization from the authorizer and the web server's 300 processing of the access request) …”); based on a determination that the response is received, reject or grant the request based on the response; and (OKAMOTO, Par [0047] 4-10 “Upon receiving the authorization request, the authorizer of the client 100b determines whether to not to give authorization …” Par [0103] line 5-10”… the authorizer …being able to send the authorization result of “permission” or “rejection” and the receipt to the proxy server 200a.” Par [0114] line 1-3 “… the proxy server 200a notifies the client 100a of the result of the authorization performed by the authorizer.”); clear the record of the request from the data store; (OKAMOTO, Par [0091] line 1-4, 20-25 “When the communication data is an access request of the client 100a, the asynchronous processing section 216 further registers the access request of the client 100a or a pointer to the access request…The response time field 594 may be utilized as a criterion for removing a record from the management table. For example, when a requester does not request for the transfer of a response within a predetermined period from the reception of a response, the record may be removed.”)

Regarding Claim 6, OKAMOTO discloses the apparatus of claim 1, wherein, to identify the authorized entity, the instructions cause the processor to: select the authorized entity from a list of authorized entities; (OKAMOTO, FIG.7 (a), (b); Par [0100] line 1-2, 8-11 “The authorization processing unit 224 creates an authorization request to obtain authorization of the authorizer…Information on the authorization request receiver can be obtained by retrieving a matching record from the address table (see FIG.7(b)) using the authorizer ID read out from the management table as a retrieval key…”)

Regarding Claim 7, OKAMOTO discloses the apparatus of claim 1, wherein the notification comprises: a push notification to a device of the authorized entity; (OKAMOTO, Par [0047] “the client 100b serving as an authorizer receives an authorization request using an email or the like from the proxy server 200 via the Internet 150.”); an email message to the authorized entity; and/or; OKAMOTO, Par [0047] line 1-4“the client 100b serving as an authorizer receives an authorization request using an email or the like from the proxy server 200 via the Internet 150.”); an entry in a queue of pending requests displayed in a dedicated web portal or a mobile application; (OKAMOTO, [0161] line 6-13 “The queue setting unit 252 stores the request for the transfer processing of the access request of the client 100a at an appropriate position in the queue 248 on the basis of the priority determined by the priority determining unit 250 (STEP 302). Thereafter, the access request is stored in the communication data storage unit 256 of the transfer processing section 254.”)

Regarding Claim 8, OKAMOTO discloses the apparatus of claim 1, wherein the instructions cause the processor to: based on the response indicating that the request is approved, initiate a grant of access by the application to the resource; (OKAMOTO, Par [0091] line 3-16 “FIG. 9 shows an example of a state transition of processing of communication data. Upon receiving an access request from the second deter mining unit 208, the processing status of the communication data in the asynchronous processing section 216 is set to a state of “request authorization wait.” When authorization is obtained, the processing status is changed to a state of “request transfer wait”. Upon the communication data being transferred to the web server 300, the processing status is changed to a state of “response reception wait”. Thereafter, the reception of the response changes the processing state into a state of “response reply wait” or a state of “response authorization wait” and then to the state of “response reply wait”. Lastly, in response to the transfer of the response to the client 100a, the processing status is changed to a state of “discarding wait”.” Par [0107] line 1-4 “When changing the processing status to “response reply wait” or “discarding wait”, the authorization processing unit 224 also notifies the client 100a of the authorization result.”)

Regarding claim 9, claim 9 recites similar subject matter as claims 1, and therefore a similar prior art mapping, reasoning, and motivation in claim 1 also apply to claim 9.
Regarding claim 14, claim 14 recites similar subject matter as claim 6, and therefore a similar prior art mapping, reasoning, and motivation in claim 6 also apply to claim 14.
Regarding claim 15, claim 15 recites similar subject matter as claim 7, and therefore a similar prior art mapping, reasoning, and motivation in claim 7 also apply to claim 15.
Regarding claim 16, claim 16 recites similar subject matter as claim 8, and therefore a similar prior art mapping, reasoning, and motivation in claim 8 also apply to claim 16.
Regarding claim 17, claim 17 recites similar subject matter as claims 1, and therefore a similar prior art mapping, reasoning, and motivation in claim 1 also apply to claim 17
Regarding claim 20, claim 20 recites similar subject matter as claims 8, and therefore a similar prior art mapping, reasoning, and motivation in claim 8 also apply to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over OKAMOTO et al (US 20170134378), in view of Master et al (US 6567108).

Regarding Claim 2, OKAMOTO does not disclose the apparatus of claim 1, wherein the instructions cause the processor to: initiate a timer set to a predefined duration responsive to the output of the notification; determine whether the response is received prior to expiration of the predefined duration; and based on a determination that the response is not received prior to expiration of the predefined duration, output a reminder notification to the authorized entity.
                  However, Master discloses the apparatus of claim 1, wherein the instructions cause the processor to: initiate a timer set to a predefined duration responsive to the output of the notification; (Master, Column 6, line 19-24 “For one embodiment, the user is informed that the request is being forwarded to the person or persons authorized to approve the override request. For one embodiment, the time for approval may be days or weeks.” Column 6, line 33-36 “…if the system does not receive a response, either affirmative or negative, within a preset period…”); determine whether the response is received prior to expiration of the predefined duration; and (Master, Column 6, line 25-26 “At block 360, it is determined whether the name has been approved.”); based on a determination that the response is not received prior to expiration of the predefined duration, output a reminder notification to the authorized entity; (Master, Column 6, line 33-36 “… if the system does not receive a response, either affirmative or negative, within a preset period, the system sends a reminder request to the authorized persons.”)
              Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of OKAMOTO, based on the teaching of Master to obtain the limitations mentioned in claim 2. This can be achieved by applying, to OKAMOTO’s method, Master’s techniques of sending a reminder to the authorizing entity when the response to the authorization request has not been received within a predetermined period of time. 

Regarding claim 10, claim 10 recites similar subject matter as claim 2, and therefore a similar prior art mapping, reasoning, and motivation in claim 2 also apply to claim 10.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over OKAMOTO et al (US 20170134378), in view of Master et al (US 6567108), and in view of Cole et al (US 20180115551)

Regarding Claim 3, OKAMOTO discloses clear the record of the request from the data store. (OKAMOTO, [0091] line 1-4, 20-25 “When the communication data is an access request of the client 100a, the asynchronous processing section 216 further registers the access request of the client 100a or a pointer to the access request…The response time field 594 may be utilized as a criterion for removing a record from the management table. For example, when a requester does not request for the transfer of a response within a predetermined period from the reception of a response, the record may be removed.”)
              OKAMOTO in view of Master discloses the apparatus of claim 2, wherein the instructions cause the processor to: initiate a second timer set to a second predefined duration responsive to the output of the reminder notification; (Master, Column 6, line 19-24 “For one embodiment, the user is informed that the request is being forwarded to the person or persons authorized to approve the override request. For one embodiment, the time for approval may be days or weeks.” Column 6, line 33-36 “…if the system does not receive a response, either affirmative or negative, within a preset period…”) determine whether the response is received prior to expiration of the second predefined duration; and (Master, Column 6, line 25-26 “At block 360, it is determined whether the name has been approved.”)
               OKAMOTO in view of Master does not disclose based on a determination that the response is not received prior to expiration of the second predefined duration, reject the request for access by the application to the resource; and
              However, Cole discloses based on a determination that the response is not received prior to expiration of the second predefined duration, reject the request for access by the application to the resource; and ((Cole, Par [0407] line 1-8 “…a provisioning policy contains a provisioning constraint specifying that a notification is sent to one or more other proxy accounts that additional authorization is required, and this authorisation must be received from the other one or more proxy accounts within a certain timeframe. If the notification cannot be sent, or if these one or more authorisation are not received, then the request is denied.”)
              Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of OKAMOTO in view of Master, based on the teaching of Cole to obtain the limitations mentioned in claim 3. This can be achieved by applying, to OKAMOTO’s method, Cole’s method of rejecting the authorization request to access a resource if the response for the request has not been obtained within a preset timeframe. The motivation for doing so is that “resource provisioning requests are properly authorized.”  (Cole, Par [0009], line 11-12)

Regarding claim 11, claim 11 recites similar subject matter as claim 3, and therefore a similar prior art mapping, reasoning, and motivation in claim 3 also apply to claim 11.

Claims 4-5,12-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKAMOTO (US US20090055891), in view of Aigner (US 20180063129) 

Regarding Claim 4, OKAMOTO does not disclose the apparatus of claim 1, wherein the instructions cause the processor to: send a message to a user of the application regarding whether the user would like to seek approval for the request; and output the notification to the authorized entity based on receipt of an instruction from the user to seek approval for the request.
            However, Aigner discloses the apparatus of claim 1, wherein the instructions cause the processor to: send a message to a user of the application regarding whether the user would like to seek approval for the request; and (Aigner, Par [0015] line 15-19 “… the authorizing device 104 may display to a user 116 a user interface 118 with information associated with the authorization request 112 to seek the assent of the user 116 to the authorization request 112.”); output the notification to the authorized entity based on receipt of an instruction from the user to seek approval for the request.(Aigner, FIG.1; Par [0026] line “4-7 “If the user 116 assents to the authorization request 112, then the authorization module may invoke the secure cryptoprocessor 110 of the authorizing device 104.”)
                Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of OKAMOTO, based on the teaching of Aigner to obtain the limitations mentioned in claim 4. This can be achieved by applying, to OKAMOTO’s methods, Aigner’s techniques to enable OKAMOTO’s device seek the decision of the user on the authorization request. The motivation for doing so is that “the additional device may also display information associated with the request to a user to obtain the user's assent to the request.” (Aigner, Par [0004], line 53-56) 

Regarding Claim 5, OKAMOTO discloses clear the record of the request from the data store. (OKAMOTO, Par [0091] line 1-4, 20-25 “When the communication data is an access request of the client 100a, the asynchronous processing section 216 further registers the access request of the client 100a or a pointer to the access request…The response time field 594 may be utilized as a criterion for removing a record from the management table. For example, when a requester does not request for the transfer of a response within a predetermined period from the reception of a response, the record may be removed.”)
                 OKAMOTO does not teach the apparatus of claim 4, wherein the instructions cause the processor to: based on the receipt of the instruction from the user to not seek approval for the request, reject the request for access by the application to the resource; 
               However, Aigner discloses the apparatus of claim 4, wherein the instructions cause the processor to: based on the receipt of the instruction from the user to not seek approval for the request, reject the request for access by the application to the resource;; (Aigner, Par [0026] line 1-4 “If the user 116 declines the authorization request 112, the authorization module may simply prepare and provide an authorization response 114 which indicates that the authorization request 112 has been declined.”)
                Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of OKAMOTO, based on the teaching of Aigner to obtain the limitations mentioned in claim 5. This can be achieved by applying Aigner’s techniques to OKAMOTO’s methods to allow the user to approve or reject the authentication request. The motivation for doing so is that “the additional device may also display information associated with the request to a user to obtain the user's assent to the request.” (Aigner, Par [0004], line 53-56)
Regarding claim 12, claim 12 recites similar subject matter as claim 4, and therefore a similar prior art mapping, reasoning, and motivation in claim 4 also apply to claim 12.
Regarding claim 13, claim 13 recites similar subject matter as claim 5, and therefore a similar prior art mapping, reasoning, and motivation in claim 5 also apply to claim 13.
Regarding claim 19, claim 19 recites similar subject matter as claims 4 and 5, and therefore a similar prior art mapping, reasoning, and motivation in claim 4 and 5 also apply to claim 19.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over OKAMOTO et al (US 20170134378), in view of Master et al (US 6567108), and in view of Cole et al (US 20180115551)

Regarding Claim 18, OKAMOTO does not disclose the computer-readable medium of claim 17, wherein the instructions further cause the processor to: initiate a timer set to a predefined duration responsive to the output of the notification; determine whether the response is received prior to expiration of the predefined duration; and based on a determination that the response is not received prior to expiration of the predefined duration, output a reminder notification to the authorized entity; or reject the request.
            However, Master discloses initiate a timer set to a predefined duration responsive to the output of the notification; (Master, Column 6, line 19-24 “For one embodiment, the user is informed that the request is being forwarded to the person or persons authorized to approve the override request. For one embodiment, the time for approval may be days or weeks.” Column 6, line 33-36 “…if the system does not receive a response, either affirmative or negative, within a preset period…”); determine whether the response is received prior to expiration of the predefined duration; and
 (Master, Column 6, line 25-26 “At block 360, it is determined whether the name has been approved.”); based on a determination that the response is not received prior to expiration of the predefined duration, output a reminder notification to the authorized entity; (Master, Column 6, line 33-36 “… if the system does not receive a response, either affirmative or negative, within a preset period, the system sends a reminder request to the authorized persons.”)
OKOMATO in view of Master does not disclose reject the request;
             However, Cole discloses reject the request; (Cole, Par [0407] line 1-8 “…a provisioning policy contains a provisioning constraint specifying that a notification is sent to one or more other proxy accounts that additional authorization is required, and this authorisation must be received from the other one or more proxy accounts within a certain timeframe. If the notification cannot be sent, or if these one or more authorisation are not received, then the request is denied.”)
              Claim 18 recites similar subject matter as claims 2 and 3, and therefore a similar reasoning and motivation in claim 2 and 3 also apply to claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANNES WALLELIGN MINWUYELET whose telephone number is (571)272-6413. The examiner can normally be reached Monday-Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.W.M./Examiner, Art Unit 2434                               

/TESHOME HAILU/Primary Examiner, Art Unit 2434